ROSEN & ASSOCIATES, P.C.
Counsel to John Ioannou
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Paris Gyparakis, Esq.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RICARDO VELASQUEZ,
                               Plaintiff,
                v.                                            Case No. 19–11488 (GHW)

 TWO BIG BOYS, INC., a New York corporation,                  ANSWER TO AMENDED
 JOHN P. GRECO, III, an individual d/b/a POSH                 COMPLAINT AND
 BAR & LOUNGE, and JOHN IOANNOU, an                           CROSSCLAIMS
 individual,

                               Defendants.


              Defendant John Ioannou (“Mr. Ioannou”), incorrectly sued as “John Iaonnou” in

the original complaint commencing this action [Doc. No. 1] (the “Original Complaint”), through

counsel, as and for his answer (the “Answer”) to the Amended Complaint dated July 24, 2020

[Doc. No. 24] (the “Amended Complaint”) filed by plaintiff Ricardo Velasquez (“Plaintiff”) and

crossclaims against defendants Two Big Boys, Inc., and John P. Greco, III, d/b/a Posh Bar &

Lounge (collectively, “Tenant”), respectfully represents as follows:

                          AS TO JURISDICTION AND PARTIES

              1.      Mr. Ioannou admits that Plaintiff purports to have brought this action

pursuant to the authority cited in paragraph “1” of the Amended Complaint. To the extent the

allegations in paragraph “1” state a legal conclusion, no responsive pleading is required.

Otherwise, Mr. Ioannou denies the allegations contained in paragraph “1” of the Amended

Complaint.
               2.      To the extent the allegations in paragraph “2” state a legal conclusion, no

responsive pleading is required. Mr. Ioannou lacks knowledge sufficient to form a belief as to the

allegation that venue is proper in this Court, and, except as expressly admitted, denies the

remaining allegations contained therein.

               3.      To the extent the allegations in paragraphs “3” and “4” state a legal

conclusion, no responsive pleading is required. Otherwise, Mr. Ioannou lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in paragraphs “3”

and “4” of the Amended Complaint.

               4.      Mr. Ioannou admits that he is an individual and the owner of that certain

real property located at 405 West 51st Street, New York, New York (the “Building”); that Tenant

was the lessee and/or operator of certain portions of the ground floor and basement of the Building

(the “Formerly Leased Premises”) at all times relevant to the facts alleged in the Amended

Complaint; and that Tenant was the owner of the then-subject facility commonly known as Posh

Bar & Lounge and maintained exclusive control of said facility at all relevant times. Mr. Ioannou

denies that he is or ever was the operator of the Formerly Leased Premises and of the then-subject

facility, and, except as expressly admitted, lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in paragraph “5” of the Amended

Complaint.

               5.      Mr. Ioannou lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph “6” of the Amended Complaint.

                                         AS TO COUNT I

               6.       Mr. Ioannou repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “6” of the Amended Complaint as if fully set forth herein.



                                                  2
               7.      To the extent the allegations contained in paragraphs “7” through “11” state

a legal conclusion, no responsive pleading is required. Otherwise, Mr. Ioannou lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained therein.

               8.      Mr. Ioannou denies the allegations contained in paragraphs “12” and “13”

of the Amended Complaint.

               9.      Mr. Ioannou lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph “14” of the Amended Complaint.

               10.     To the extent the allegations contained in paragraph “15” state a legal

conclusion, no responsive pleading is required. Otherwise, Mr. Ioannou lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein.

               11.     Mr. Ioannou denies the allegations contained in paragraphs “16” through

“18” of the Amended Complaint.

               12.     Mr. Ioannou lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraphs “19” and “20” of the Amended Complaint.

                                         AS TO COUNT II

               13.     Mr. Ioannou repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “20” of the Amended Complaint as if fully set forth herein.

               14.     To the extent the allegations in paragraph “21” state a legal conclusion, no

responsive pleading is required. Otherwise, Mr. Ioannou lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained therein.

               15.     Mr. Ioannou denies the allegations contained in paragraph “22” of the

Amended Complaint.




                                                  3
                                        AS TO COUNT III

               16.     Mr. Ioannou repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “22” of the Amended Complaint as if fully set forth herein.

               17.     To the extent the allegations in paragraphs “24” and “25” state a legal

conclusion, no responsive pleading is required. Otherwise, Mr. Ioannou lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein.

               18.     Mr. Ioannou denies the allegations contained in paragraphs “26” and “27”

of the Amended Complaint.

                                        AS TO COUNT IV

               19.     Mr. Ioannou repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “27” of the Amended Complaint as if fully set forth herein.

               20.     Mr. Ioannou denies the allegations contained in paragraphs “29” and “30”

of the Amended Complaint.

               21.     To the extent the allegations in paragraphs “31” and “32” state a legal

conclusion, no responsive pleading is required. Otherwise, Mr. Ioannou lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein.

               22.     Mr. Ioannou denies the allegations contained in paragraphs “33” through

“36” of the Amended Complaint.

                          AS TO ATTORNEYS’ FEES AND COSTS

               23.     Mr. Ioannou repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “36” of the Amended Complaint as if fully set forth herein.

               24.     Mr. Ioannou lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraphs “38” and “39” of the Amended Complaint.



                                                  4
                                      AS TO DAMAGES

              25.     Mr. Ioannou repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “39” of the Amended Complaint as if fully set forth herein.

              26.     Mr. Ioannou lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph “40” of the Amended Complaint.

                               AS TO INJUNCTIVE RELIEF

              27.     Mr. Ioannou repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “40” of the Amended Complaint as if fully set forth herein.

              28.     To the extent the allegations in paragraph “41” of the Amended Complaint

state a legal conclusion, no responsive pleading is required. Otherwise, Mr. Ioannou lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained

therein.

            AS AND FOR MR. IOANNOU’S FIRST AFFIRMATIVE DEFENSE

              29.     Plaintiff’s claims and each purported cause of action contained in the

Amended Complaint fail to state a claim upon which relief may be granted.

           AS AND FOR MR. IOANNOU’S SECOND AFFIRMATIVE DEFENSE

              30.      Plaintiff’s claims are barred because of lack of personal jurisdiction over

Mr. Ioannou in this Court.

           AS AND FOR MR. IOANNOU’S THIRD AFFIRMATIVE DEFENSE

              31.     Plaintiff’s claims are barred in whole or in part because Plaintiff lacks

standing to assert the claims contained in the Amended Complaint.




                                                5
           AS AND FOR MR. IOANNOU’S FOURTH AFFIRMATIVE DEFENSE

                 32.    Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations.

               AS AND FOR MR. IOANNOU’S FIFTH AFFIRMATIVE DEFENSE

                 33.    Plaintiff’s claims are barred in whole or in part due to insufficiency of

process.

               AS AND FOR MR. IOANNOU’S SIXTH AFFIRMATIVE DEFENSE

                 34.    Plaintiff’s claims are barred in whole or in part due to insufficiency of

service of process.

           AS AND FOR MR. IOANNOU’S SEVENTH AFFIRMATIVE DEFENSE

                 35.    Plaintiff’s claims must be dismissed based upon documentary evidence or

lack thereof.

           AS AND FOR MR. IOANNOU’S EIGHTH AFFIRMATIVE DEFENSE

                 36.    Plaintiff’s claims are barred by the doctrine of waiver.

            AS AND FOR MR. IOANNOU’S NINTH AFFIRMATIVE DEFENSE

                 37.    Plaintiff’s claims are barred in whole or in part by the doctrine of res

judicata and/or collateral estoppel.

            AS AND FOR MR. IOANNOU’S TENTH AFFIRMATIVE DEFENSE

                 38.    Plaintiff’s claims are barred in whole or in part due to the doctrine of laches

and/or unclean hands.

        CROSSCLAIMS FOR BREACH OF CONTRACT & INDEMNIFICATION

                 39.    As admitted above, crossclaim defendants Two Big Boys, Inc. and John P.

Greco, III d/b/a Posh Bar & Lounge [defined herein as “Tenant”], previously occupied and



                                                  6
conducted business on certain portions of the ground floor and basement of the building located at

405 West 51st Street, New York, NY 10019 [defined herein as the “Formerly Leased Premises”],

pursuant to that certain Agreement of Lease dated January 1, 2008 (as amended or otherwise

modified from time to time thereafter) (the “Lease”), a copy of which is annexed hereto as Exhibit

A.

               40.     The Lease provides, in part: “Tenant has inspected the demised premises

and accepts them ‘as-is’ … Owner makes no representation as to the condition of the demised

premises, and Tenant agrees to accept the same subject to violations, whether or not of record.”

See LEASE ¶ 15 (emphasis added).

               41.     The Lease provides, in part:

                       Tenant shall promptly comply with all present and future
                       laws, orders and regulations of all state, federal, municipal
                       and local governments, departments, commissions and
                       boards and any direction of any public officer pursuant to
                       law, and all orders, rules and regulations of the New York
                       Board of Fire Underwriters or the Insurance Services Office,
                       or any similar body which shall impose any violations, order
                       or duty upon Owner or Tenant with respect to the demised
                       premises … whether or not arising out of Tenant’s use or
                       manner of use thereof, or with respect to the building, if
                       arising out of Tenant’s use or manner of use of the demised
                       premises or the building.

See LEASE ¶ 6 (emphasis added).

               42.     The Lease provides, in part: “Owner or its agents will not be liable for any

[…] damage caused by other tenants or persons in, upon or about said building, or caused by

operations [and] Tenant shall indemnify and save harmless Owner against and from all liabilities,

obligations, damages, penalties, claims, costs and expenses for which Owner shall not be

reimbursed by insurance, including reasonable attorneys’ fees, paid, suffered or incurred as a result

of any breach by Tenant.” See LEASE ¶ 8.

                                                 7
                  43.     Upon information and belief, on August 2, 2020, the New York State Liquor

Authority issued a Summary Order of Suspension of License against Tenant based on alleged

violations of pandemic-related Executive Orders.1

                  44.     Upon information and belief, as of August 3, 2020, Tenant has permanently

closed Posh Bar & Lounge and ceased all operations at the Formerly Leased Premises.

                  45.     On or around August 3, 2020, Tenant’s counsel informed Mr. Ioannou that

Tenant surrendered the keys to the Formerly Leased Premises, and that they were being held in

counsel’s care.

                  46.     Upon information and belief, there are no plans to secure a replacement

tenant to occupy the Formerly Leased Premises, which, due to the COVID-19 pandemic, will

remain closed for the foreseeable future.

                  47.     Upon information and belief, the Formerly Leased Premises is not a place

of public accommodation or a commercial facility, as those terms are defined under title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”), and interpreted under

the New York City Human Rights Law, N.Y.C. ADMIN CODE §§ 8-101 et seq. (“NYCHRL”) and

the New York State Human Rights Law, N.Y. EXEC. LAW § 292 et seq. (“NYSHRL”), such that

it is not subject to the provisions therein.2




1
   See Press Release, Office of the Governor of New York State, Governor Cuomo Announces Suspension of 19
  Additional New York Bars' Liquor Licenses for Egregious Violations of Coronavirus-Related Regulations (Aug. 3,
  2020),https://www.governor.ny.gov/news/governor-cuomo-announces-suspension-19-additional-new-york-bars
  liquor-licenses-egregious+&cd=1&hl=en&ct=clnk&gl=us [https://perma.cc/G3YR-YD54]; see also Office of the
  Governor of New York State, List of Suspended Licenses and Charges Filed During COVID-19 Pandemic,
  https://sla.ny.gov/eo-summary-and-charges-tracker [https://perma.cc/3XCL-TYQP].
2
   Indeed, Mr. Ioannou submits that under longstanding judicial principles, this action has been rendered “moot” and
  should be dismissed and intends to promptly seek leave of the Court to move for such relief in accordance with
  Section 2.C of the Court’s Individual Rules of Practice in Civil Cases.

                                                         8
                             COUNT I: BREACH OF CONTRACT

               48.     Crossclaim plaintiff Mr. Ioannou repeats, re-alleges and incorporates by

reference all of the foregoing paragraphs as if fully set forth herein.

               49.     Pursuant to the term of the Lease, Tenant agreed to comply with all relevant

laws and regulations in its operation of a restaurant and bar at the Formerly Leased Premises. See

LEASE ¶ 6.

               50.     To the extent the factual allegations asserted in the Amended Complaint set

forth a violation of any of the provisions of the ADA, NYCHRL, or NYSHRL, Tenant has

breached that contractual obligation and caused Mr. Ioannou damages, including all attorneys’ fees

and costs incurred in defending this action.

                               COUNT II: INDEMNIFICATION

               51.     Crossclaim plaintiff Mr. Ioannou repeats, re-alleges and incorporates by

reference all the foregoing paragraphs as if fully set forth herein.

               52.     Pursuant to the terms of the Lease, Tenant accepted the Formerly Leased

Premises “as-is” and agreed to indemnify Mr. Ioannou for any injury caused to any person at the

Formerly Leased Premises for any reason. See LEASE ¶¶ 8 & 15.

               53.     To the extent the factual allegations asserted in the Amended Complaint set

forth a violation of any of the provisions of the ADA, NYCHRL, or NYSHRL on the basis of

discrimination, or otherwise establish that Plaintiff suffered damages at the Formerly Leased

Premises, Mr. Ioannou demands that Tenant fully indemnify him in connection with Plaintiff’s

alleged damages, including indemnification of all attorneys’ fees and costs incurred in defending

this action.




                                                  9
                                RESERVATION OF RIGHTS

              54.     Mr. Ioannou reserves all rights to amend this Answer to assert any

additional affirmative defenses or crossclaims, and any third-party claims not asserted herein as

may become known to him during the course of discovery and as may be appropriate at a later

time.

                                 *              *               *

        WHEREFORE, Mr. Ioannou respectfully requests that this Court enter an order:

                (i)   dismissing the subject Amended Complaint with prejudice, and failing that
                      dismissal;
               (ii)   awarding Mr. Ioannou damages against Tenant for breach of contract;
              (iii)   declaring Tenant liable to indemnify and hold Mr. Ioannou harmless from
                      and against the claims asserted herein, including all attorneys’ fees and costs
                      incurred in defending this action; and
               (iv)   granting such other and further relief as the Court deems just and proper.


Dated: New York, New York
       August 16, 2020


                                                     ROSEN & ASSOCIATES, P.C.
                                                     Counsel to John Ioannou

                                                     By:
                                                              Paris Gyparakis
                                                     747 Third Avenue
                                                     New York, NY 10017-2803
                                                     (212) 223-1100




                                                10
